The petition by the plaintiffs city of Norwich, Richard Abele and James McGeowan for certification for appeal from the Appellate Court, 41 Conn. App. 641 (AC 14415/14416), is granted, limited to the following issue:
*904Decided September 18, 1996
The Supreme Court docket number is SC 15523.
Marc S. Mandell, in support of the petition.
James C. McGuire, in opposition.
“In the circumstances of this case, did the Appellate Court properly conclude that the plaintiffs failed to prove their aggrievement?”